Citation Nr: 1210330	
Decision Date: 03/20/12    Archive Date: 03/30/12	

DOCKET NO.  10-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as a March 2010 decision by the VA RO in North Little Rock, Arkansas. 

Upon review of this case, it is clear that the Veteran has withdrawn from consideration the issue of entitlement to service connection for hypertension.  Accordingly, that issue will be dismissed.  


FINDINGS OF FACT

1.  At the time of a prehearing conference in August 2011, the Veteran indicated that he wished to withdraw his appeal regarding the issue of service connection for hypertension.

2.  Chronic hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice acoustic trauma.  

3.  The Veteran does not currently exhibit hearing loss disability as defined by VA regulation.

4.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2011).

2.  Chronic hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).

In the present case, at the time of a prehearing conference in August 2011, the Veteran indicated that he wished to withdraw his appeal regarding the issue of service connection for hypertension.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue.  Under the circumstances, the issue of entitlement to service connection for hypertension is dismissed without prejudice.

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in January 2009 and February 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Acting Veterans Law Judge in August 2011, as well as service treatment records, VA and private treatment records and examination reports, and various statements by the Veteran's wife and a friend.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bilateral hearing loss and tinnitus.  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of his exposure to noise at hazardous levels in his capacity as a weapons mechanic during active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the present case, a review of service treatment records discloses that, at the time of a service entrance examination in March 1972, the Veteran denied any problems with hearing loss.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:



HERTZ
500
1000
2000
4000
RIGHT EAR
25
5
10
10
LEFT EAR
20
10
20
30

At the time of service entrance, no pertinent diagnosis was noted.

An inservice audiometric examination dated in early February 1973 revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT EAR
15
5
15
10
5
10
LEFT EAR
15
5
20
15
20
15

At the time of audiometric examination, the Veteran gave a history of previous occupational experience in a lumber mill in 1972. 

An inservice audiometric examination conducted in mid-February 1974 revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT EAR
15
5
0
5
0
0
LEFT EAR
20
10
5
10
15
10

At the time of a service medical examination in October 1975, the Veteran once again denied any problems with hearing loss.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT EAR
10
0
0
0
0
0
LEFT EAR
15
5
10
5
20
0

At the time of service medical examination, no pertinent diagnosis was noted.

On service separation examination in January 1976, the Veteran denied any ear trouble, including problems with hearing loss.  Physical examination of the Veteran's ears was entirely within normal limits.  An audiometric examination conducted as part of the Veteran's service separation examination revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT EAR
15
10
10
10
10
15
LEFT EAR
15
10
15
10
15
10

At the time of service separation, no pertinent diagnosis was noted.

An inservice audiometric examination conducted in February 1976 revealed pure tone air conduction threshold levels, in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
6000
RIGHT EAR
10
5
10
15
15
15
LEFT EAR
10
10
15
15
25
15

At the time of VA outpatient treatment in March 2010, the Veteran gave a history of tinnitus.  However, when questioned at that time, the Veteran denied both tinnitus and hearing loss.  

At the time of a VA outpatient audiometric consultation in April 2010, the Veteran complained of constant bilateral tinnitus.  According to the Veteran, at the time of his separation from the United States Air Force in 1976, he had been experiencing intermittent tinnitus.  However, his tinnitus had become constant in the recent past.  Regarding his exposure to noise, the Veteran gave a history of military noise exposure consisting of three years on a flight line.  However, according to the Veteran, he used earmuffs consistently during that time for hearing protection.  The Veteran denied any current occupational history of noise exposure, though he did admit to recreational hunting/shooting without hearing protection.  

Audiometric examination revealed normal hearing declining to a slight sensorineural hearing loss in the Veteran's right ear, with normal hearing in the frequency range from 250 to 3,000 Hertz, and a mild to moderate sensorineural hearing loss in the range from 4,000 to 8,000 Hertz in the Veteran's left ear.  Word recognition scores were 96 percent in the Veteran's right ear, and 80 percent in the left ear.  According to the examining audiologist, given the presence of significant audiometric asymmetry, further testing in the form of an auditory brainstem response study was recommended in order to rule out the presence of retrocochlear pathology.  

During the course of VA outpatient treatment in June 2010, the Veteran complained of intermittent tinnitus which had become worse over the past several months.  Also noted was a problem with possible fluctuating hearing loss.  According to the Veteran, while in service, he had been exposed to noise in the form of jet engines and gunfire.  Tinnitus matching revealed a match at 3,000 Hertz utilizing a pure tone presentation.  Intensity match was at 5 decibels sensation level, once again, utilizing a 3,000 Hertz tone.  Masking and residual inhibition were unable to be performed, given that the Veteran was not experiencing tinnitus at the time of evaluation, and did not, in fact, suffer from constant tinnitus in both ears.  

Following auditory brainstem response testing in June 2010, the examiner indicated that he could not rule out the possibility that test results were abnormal due to an extremely large amount of noise/artifact present in the recording.  Accordingly, the Veteran was referred for future magnetic resonance imaging of the internal auditory canals.

At the time of a VA audiometric examination for compensation purposes in September 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran denied any exposure to loud noise prior to service.  He did, however, indicate that, while in service, he was exposed to loud noise while working on jet engines and generators.  According to the Veteran, on those occasions where he performed such duties, he "always wore earmuffs."  When further questioned, the Veteran denied any occupational or recreational noise exposure since the time of his discharge.  He did, however, describe a constant bilateral ringing tinnitus, which reportedly began in November 1972 as intermittent tinnitus, becoming constant over the years, and reportedly secondary to noise from jet engines and generators in service.  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT EAR
15
10
15
10
15
LEFT EAR
15
10
15
10
30

Speech discrimination was reported as 96 percent for both the right and left ears.  The pertinent diagnosis noted was hearing within normal limits in the frequency range from 250 to 8,000 Hertz in the right ear, and hearing within normal limits in the range from 250 to 3,000 Hertz, with a mild high frequency sensorineural hearing loss, in the left ear.  Significantly, in accordance with VA regulations, the Veteran's pure tone thresholds for the frequencies from 500 to 4,000 Hertz did not meet the criteria for disability in either ear.  

According to the examining audiologist, the Veteran's entry hearing evaluation in March 1972 showed hearing within normal limits in the frequency range from 500 to 4,000 Hertz in the Veteran's right ear, with hearing within normal limits from 500 to 2,000 Hertz, accompanied by mild hearing loss at 4,000 Hertz, in the left ear.  Hearing evaluations dated in February 1973, February 1974, October 1975, January 1976, and February 1976 showed hearing within normal limits in the frequency range from 500 to 6,000 Hertz in both ears.  Significantly, there was no record of the Veteran having reported tinnitus in service medical records.  

According to the examining audiologist, the Veteran's hearing loss and tinnitus were not caused by or a result of his military service.  As a rationale for the opinion, the examiner indicated that the Veteran's hearing loss in the left ear was not due to, caused by, or aggravated by his military service.  Moreover, hearing in his right ear was not aggravated by military service.  Significantly, current pure tone thresholds for the right ear did not indicate a hearing loss.  Moreover, current thresholds for the left ear were within normal limits, with only a mild sensorineural hearing loss in the frequency range from 4,000 to 8,000 Hertz.  Once again, according to the examiner, the Veteran's pure tone thresholds in both ears did not meet VA criteria for service-connected disability.  According to the examiner, a comparison of entry and exit physical examinations showed a 15-decibel improvement at 5,000 Hertz in the Veteran's right ear.  Moreover, there were no significant decreases or changes other than a 15-decibel improvement in thresholds from entry to exit.  Under the circumstances, the examining audiologist was of the opinion that it was not likely that the Veteran's current hearing loss in the left ear was related to military service.  Nor was there any evidence of current right ear hearing loss, or hearing loss in the right ear throughout the Veteran's period of active military service.  Under the circumstances, the examiner was of the opinion that there had been no change in hearing in the Veteran's right ear to be considered for a service-connected disability.  Moreover, with no reports of tinnitus until April 2010, and no decrease in hearing for either ear between entry to and exit from service, it was not likely that any currently-reported tinnitus was related to the Veteran's active military service.

In a statement received in September 2011, one of the Veteran's associates indicated that he had known the Veteran "since before 1969 and after service," and that his hearing had changed since his tour overseas.  According to the Veteran's associate, the Veteran "loved to squirrel hunt," but had given that activity up "because he could not hear to hunt."  

In an additional statement, likewise received in September 2011, the Veteran's wife indicated that she had been married to the Veteran for 34 years, and that they had started dating in 1977.  According to the Veteran's wife, the Veteran had hearing problems then, and always complained about ringing in his ears.  

Based on a review of the Veteran's DD Form 214, it would appear that, while in service, the Veteran functioned as a weapons mechanic, an occupation in which he presumably may have been exposed to noise at hazardous levels.  However, and as noted above, service treatment records fail to demonstrate the presence of chronic hearing loss.  In that regard, while at the time of a service entrance examination in March 1972, there were present two very slightly elevated pure tone thresholds, all subsequent audiometric examinations during the Veteran's period of active service were entirely within normal limits.  Moreover, at the time of a service separation examination in January 1976, the Veteran's hearing was within normal limits, and no pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the presence of chronic, clinically-identifiable hearing loss or tinnitus is revealed by VA outpatient treatment records dated in April 2010, almost 34 years following the Veteran's discharge from service, at which time there was noted the presence of constant bilateral tinnitus, in conjunction with a slight sensorineural hearing loss in the right ear, and a mild to severe sensorineural hearing loss in the left ear.  Significantly, while at the time of a final hearing conservation audiogram in February 1976, there was present a single, very slightly elevated pure tone threshold at 4,000 Hertz in the Veteran's left ear, following a VA audiometric examination in September 2010 (which examination, it should be noted, involved a full review of the Veteran's claims folder), it was noted that pure tone thresholds for the test frequencies from 500 to 4,000 Hertz in both the Veteran's right and left ears did not meet the criteria for VA disability.  In the opinion of the examining audiologist, the Veteran's hearing loss and tinnitus were neither caused by nor the result of his military service.  More to the point, current thresholds for the Veteran's right ear did not indicate the presence of the hearing loss.  Moreover, thresholds in the left ear, while showing a mild sensorineural hearing loss in the frequency range from 4,000 to 8,000 Hertz, did not meet VA criteria for service-connected disability.  Finally, in the opinion of the examining audiologist, given the absence of any reports of tinnitus until April 2010, and with no decrease in hearing in either ear from entrance to separation, it was unlikely that any currently-reported tinnitus was related to the Veteran's period of active military service.  

The Board finds the aforementioned opinion of a VA audiologist highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA audiologist reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from either hearing loss or tinnitus related to his period of active military service.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current hearing loss and tinnitus to inservice noise exposure.  However, not until December 2008 (in the case of hearing loss) and February 2010 (in the case of tinnitus), many years following his discharge from service, did the Veteran file claims for service connection for either of those disabilities.  As noted above, there is no evidence that the Veteran currently suffers from a clinically-identifiable hearing loss in his right ear.  Nor is there evidence that the Veteran does, in fact, exhibit hearing loss disability as defined by VA regulation in his left ear.  To the extent the Veteran does exhibit a hearing loss in his left ear, pertinent evidence of record is to the effect that that hearing loss is unrelated to noise exposure during the Veteran's period of active military service.  Moreover, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no medical evidence suggesting a link between the Veteran's current hearing loss or tinnitus and his period of active military service.  

The Board acknowledges that, during the course of the aforementioned hearing in August 2011, some reference was made to the presence of artifact in VA testing conducted in June 2010.  See Transcript, pp. 24, 25, 26.  However, the "artifact" in question occurred during the course of auditory brainstem response testing, a test conducted solely for the purpose of ruling in/out the presence of retrocochlear pathology, and not for rating purposes.  To the extent the Veteran's spouse and associate have offered their opinions regarding the origin of the Veteran's hearing loss and tinnitus, those statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  More specifically, while the Veteran's wife and associate appear to place the origin of his hearing loss and tinnitus in some proximity to active service, the entire weight of the evidence (including expert medical opinion) is to the effect that neither the Veteran's hearing loss nor tinnitus are in any way related to his period of active military service.  Significantly, the Veteran, his spouse, and a former associate, as laypersons, are not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran, his spouse, or former associate possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current hearing loss or tinnitus with any incident or incidents of his period of active military service.  Moreover, and as noted above, there currently exists no evidence of "hearing loss disability" as defined by VA regulation in either the Veteran's right or left ear.  Under the circumstances, service connection for hearing loss and tinnitus must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic tinnitus is denied.



	                        ____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


